Citation Nr: 1757628	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  03-13 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder. 

2.  Entitlement to service connection for nerve damage, right wrist.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus. 

5.  Entitlement to service connection for arthritis, right hand.

6.  Entitlement to service connection for metacarpal fracture, fourth digit, right (major) hand.

7.  Entitlement to a non-initial compensable disability evaluation for fracture, fifth digit, right (major) hand.



REPRESENTATION

The Veteran represented by:  Daniel Krasnegor and Krystle Waldron, Attorneys


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard and participated in active duty for training (hereinafter, ACDUTRA) from June 3, 1977 to November 12, 1977.  He also served on active duty from August 1980 to August 1984.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

Adjudication of the Veteran's claim of entitlement to service connection for a bilateral knee disorder has a complex procedural history.  This claim was most recently before the Board in June 2015; at which time service connection for a bilateral knee disorder was denied.  The Veteran perfected a timely appeal before the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Memorandum Decision, the Court vacated the Board's June 2015 decision and remanded the claim back to the Board for further proceedings consistent with the Court's decision.  In its June 2015 decision, the Board found that the Veteran did not injure his knees in 1977, but proceeded to explain in the alternative, why the positive nexus opinions of record would nonetheless preponderate against a finding of service connection even if the 1977 injury had occurred.  While assuming arguendo that the 1977 injury had occurred, the Board simultaneously rejected the favorable nexus opinions because they were based on a factually inaccurate premise-namely, that the Veteran had injured his knees in 1977 when the record did not otherwise support that conclusion.  The Court found this reasoning circular in nature, thus frustrating judicial review.  The matter has now been returned to the Board for additional evidentiary consideration and re-adjudication. 

In July 2017, the Veteran, through his attorneys, filed a motion for extension of time to file additional evidence in support of his claim.  The undersigned Veterans Law Judge granted such a motion in August 2017 allowing the Veteran until September 3, 2017 to submit additional materials.  The time extension has since elapsed and the Veteran has not requested any additional extensions.  In September 2017, the Veteran's attorneys submitted a brief.  In that brief, the attorneys referenced an enclosed nexus opinion from Dr. D.Y.  However, it was not scanned along with the brief, so the Board contacted the attorneys, and another copy of the opinion was submitted in October 2017.  That opinion is the only new and relevant evidence/argument that has been submitted since the issuance of the Board's June 2015 decision.  In the September 2017 appellate brief, the Veteran waived initial RO consideration of this evidence.  38 C.F.R. § 20.1304 (2017).  In light of the above, the Board may proceed with appellate review. 

The Veteran presented sworn testimony before the undersigned Veterans Law Judge via a videoconference hearing in March 2005.  A transcript of that hearing has been associated with the Veteran's claims file.

The Veteran's paper file, as well his electronic claims file compiled in the Veterans Benefits Management System (VBMS) and Virtual VA computer databases, have been reviewed in conjunction with this appeal. 

The issues of entitlement to service connection for right wrist nerve damage, hypertension, diabetes mellitus, right hand arthritis, and metacarpal fracture in the fourth digit of the right hand; as well as entitlement to a non-initial compensable disability evaluation for the Veteran's fracture in the fifth digit of the right hand, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral knee disorder, to include degenerative arthritis, did not manifest during ACDUTRA or during any other period of active duty military service or within one year from the date of separation from service. 

2.  The Veteran's bilateral knee disorder, to include degenerative arthritis, is not the result of any injury or disease incurred or aggravated in line of duty during ACDUTRA or during any other period of active duty military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C. §§ 101, 106, 1101, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his attorneys have raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  Thus, the Board need not discuss any potential issues in this regard.  The attorneys' arguments regarding the duty to assist and the adequacy of the December 2009 VA examination are addressed below.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016), that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1381.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The regulations pertinent to this decision have been previously provided to the Veteran in numerous Statements of the Case and past vacated Board decisions (2010 and 2015).  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will only be discussed herein where the Board deems appropriate to do so.  With these procedural considerations addressed, the Board now turns to adjudicating the merits of the claim. 




Direct Service Connection

The Veteran contends that he injured his knees while participating in basic training exercises during his period of ACDUTRA in June 1977. 

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C. §§ 101(2), 101(24) (2012); 38 C.F.R. §§ 3.1, 3.6 (2017).

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C. § 101(24) (2012); 38 C.F.R. §§ 3.1(d), 3.6(a) (2017). 

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c) (2017).  Inactive duty for training, referred to as INACDUTRA, includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d) (2017).

Indeed, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Here, the Veteran's claim fails because the record does not contain sufficiently credible and probative evidence proving the second element of a service connection claim, namely, the presence of in-service incurrence or aggravation of a disease or injury.  As is discussed in depth below, the record is devoid of any credible and persuasive evidence of in-service incurrence or aggravation of a bilateral knee disorder.  As there is no in-service incurrence or aggravation of a bilateral knee injury or disease, there can be no existence of a causal relationship between the Veteran's current disability and an in-service injury, event, or disease.  Consequently, direct service connection must be denied.  

As noted, the Veteran's primary contention is that he suffered an injury during ACDUTRA in June 1977 that has resulted in his current bilateral knee symptoms, to include arthritis.  In his testimony before the Decision Review Officer (DRO) in July 2002, the Veteran described a training exercise in which he jumped over a ditch and felt both of his knees pop.  In November 2007, the Veteran provided a more detailed statement about the incident.  He asserted that his knees made a popping sound when he was running, dodging, and jumping in a training exercise.  He stated the popping sound was so loud that other men could hear it, but that he was not in pain and was instructed to walk at his own pace.  The next day, his knees were swollen, but not painful.  He reported going to sick call on June 23, 1977 and being told that he had pulled ligaments and tendons in both knees.  Although the Veteran felt "something was wrong," he again denied any pain in the knees at that time.  He stated that he only experienced a "slight sting or numbness" in the knees until approximately 1997, when the symptoms became "more arthritic."  He also asserted that he was told by doctors and physical therapists that a medial meniscus tear would only cause stinging or numbness "and would have manifested with age, calcification around the tears, and the onset of osteoarthritis."  In a handwritten statement in October 2000, the Veteran plainly stated, "in 1998, degenerative bone in both knees started."

In addition to the Veteran's statements regarding the injury, the evidence of record includes other lay statements describing the Veteran's alleged knee injury.  For example, the record contains an August 2000 buddy statement in which "M.B." stated that he witnessed the Veteran injure his knees during a run, dodge, and jump training.  M.B. also stated the Veteran went to the clinic the following morning, where his knees were wrapped, and he was placed on a physical profile.  Although it is not clear that M.B. actually went with the Veteran to the clinic, as the Veteran himself did not indicate anyone accompanied him to treatment, M.B. is competent to report his personal observations, such as witnessing the knee injury itself.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

Similarly, the record contains a December 2002 statement from "S.D."  He stated that he grew up with the Veteran and when the Veteran returned from basic training, he asked him to go out for the evening; however, S.D. indicated the Veteran declined the invitation, stating he had hurt his knees.  The record also contains a statement from the Veteran's friend, "D.B," indicating that the Veteran told him he hurt his knees in basic training.  The Veteran's sister has made similar assertions.

In the September 2017 appellate brief, the Veteran's attorneys argue that these lay statements are both competent and credible and establish that the Veteran did indeed injure his bilateral knees in June 1977 during a period of ACTDUTRA.  While the Board agrees that these statements are competent, as they are based on the purported personal observations and recollections of the professing witnesses, the Board does not find them to be credible in this determination.  

Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Initially, the Board notes there are several notations in the record suggesting that the Veteran was exaggerating the severity of his complaints for reasons of financial gain.  This is shown not only in the VA treatment records, but also in the records from a private physician (although in conjunction with back problems).  See, e.g., August 2001 VA note ("The veteran expressed a clear focus on attaining a level of disability that would render him 'unemployable."  He stated that he could not see any way that he would ever be able to maintain gainful employment at any point in the future.  This statement was incongruent with his presentation and, according to the examining physician, with his physical examination.").  This suggests to the Board that the Veteran's history of a knee injury-never reported until coincident in time with his initial claim for VA compensation-may be exaggerated and lacking in credibility.   

Regarding the other lay statements of record, the Board finds it difficult to believe that multiple witnesses were able to provide such detailed and consistent facts, with similar degrees of precision, regarding the Veteran's alleged injury, despite the passage of more than twenty years from the alleged incurrence.  Moreover, the lay statements are not credible when they are weighed against the totality of the evidence, as set forth below. 

The Board is cognizant that the Veteran's inpatient clinic records from June 1977 are unavailable, despite exhaustive attempts by VA and the Veteran to obtain these records.  As such, there is no documentation of a bilateral knee injury during the Veteran's period of ACDUTRA.  To be clear, the lay statements by the Veteran and others are not being rejected due solely to a lack of corroborating medical records during ACDUTRA service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  "[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." Id.  Rather, as discussed below, there is not merely a lack of documentary evidence of a bilateral knee injury during ACDUTRA service but, rather, specific evidence that significantly diminishes the probative value of  the more recent statements as to the nature and timing of the Veteran's alleged injury.   Stated otherwise, the Board is not relying merely on an absence of ACDUTRA service records confirming the alleged injury, but on other evidence, as discussed immediately below, that weighs against finding such an injury occurred.

The Veteran himself indicated at his December 2002 DRO hearing that, after the alleged initial injury, which included swelling of the knees, he did not have any other symptoms during his period of ACDUTRA or any other time during the remainder of his service with the National Guard.  He specifically testified that he continued performing drills between 1977 and 1980 without any treatment or problems in his bilateral knees.  Furthermore, the Veteran did not indicate any knee problems at his subsequent enlistment examination in 1980.  To the contrary, the Veteran's 1980 entrance examination shows that his lower extremities were examined and found to be clinically normal. The Veteran also denied any problems with his knees in the June 1980 Report of Medical History.   In his brief before the Court, the Veteran argued that "that there is no reason for [his bilateral knee injury] to have shown up on his [1980 enlistment] physical, as the evidence of record does not indicate that it is the type of injury that could have been visualized during a routine examination."  Aside from the fact that the Veteran has not cited to any evidence of record to support such a contention, the Board finds this argument to be nonsensical.  If the Veteran's injury was as severe as he alleges, resulting in degenerative damage nearly 20 years later, it is not unreasonable to believe that the Veteran would have relayed this information to the examining clinician prior to engaging in four years of physically demanding military service, with the potential to further seriously injure his knees.  Thus, the Board finds the affirmative denial of knee problems during the 1980 enlistment examination to be highly probative in this determination.  The Board is additionally persuaded by the fact that the Veteran performed nearly four years of active duty service as a combat area surveillance radar repairer without any complaints of bilateral knee pain. 

Furthermore, the Board observes that the Veteran's medical records document that the Veteran was employed post-service as a surveyor/civil engineer with the Tennessee Department of Transportation for 17 years; a position that was extremely physically demanding.  See e.g., January 1999 medical records ("The patient states he was climbing a bridge"); August 1999 medical records ("Works as a surveyor on his feet all day for the state."); November 1999 medical records ("Patient works DOT, yesterday crawling around in net inspecting bridge"); August 2000 physical therapy notes ("He was working underneath a bridge wearing full chemical gear, climbing over a beam."); see also January 2003 VA form 21-4192, establishing that the Veteran was employed with the Tennessee Department of Transportation from March 1985 until October 2002.  The Board finds it highly suspect that the Veteran experienced a bilateral knee injury in June 1977 as severe as he alleges, yet he remained capable of performing the physically demanding work of a combat area surveillance radar repairer for the nearly four years of active duty and surveyor of transportation infrastructure post-service for 17 years, without complaint of knee symptoms.  This fact significantly diminishes the credibility of the Veteran's submitted lay statements.

Based on the foregoing, the evidence is against a finding that the Veteran sustained a bilateral knee injury during ACDUTRA in June 1977.  In other words, despite the lack of 1977 records, the 1980 records contain a credible affirmative denial by the Veteran of any knee problems and a normal clinical evaluation.  The Veteran's own testimony specifically refuted any continuous symptoms after the alleged 1977 injury.

Next, the evidence does not show that the Veteran incurred a bilateral knee disorder during his second period of active duty service from 1980 to 1984; or that any prior bilateral knee injury was aggravated during this time.  Not only were the Veteran's lower extremities found to be clinically normal at the time of enlistment, as noted, but the remainder of the Veteran's service treatment records are absent for any complaints or treatment related to any bilateral knee disorder.  This is consistent with the Veteran's testimony that he did not experience pain in his knees until they became arthritic in approximately 1997/1998, nearly fifteen years after separation from service and twenty years from the alleged bilateral knee injury.

Favorable Nexus Opinions

In the September 2017 appellate brief, the Veteran's attorneys cite a May 2003 physical therapist's opinion, an August 2008 private medical opinion, and an August 2017 medical opinion by Dr. D.Y., as favorable evidence that the Veteran's bilateral knee condition is etiologically related to his alleged 1977 injury during ACDUTRA basic training.  The Board declines to afford these medical opinions any probative value, as they are based on a factually inaccurate material fact-namely a bilateral knee injury from 1977 that is not otherwise supported by credible evidence in the record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  As detailed extensively, supra, the Board rejects the Veteran's contention that he experienced such an injury, as the weight of the evidence is against such a finding.   

The May 2003 physical therapist's opinion and August 2008 private medical opinion have been previously addressed in pages 11 and 12 of the Board's June 2015 decision and are incorporated by reference herein.  Regarding Dr. D.Y.'s opinion, as noted, its conclusion is based on the unsupported assumption that the Veteran experienced a bilateral knee injury during his period of ACDUTRA.  Reonal, 5 Vet. App. at 461.  Additionally, Dr. D.Y. explicitly states that his opinion was formulated based on the Veteran's lay statements, which the Board has deemed incredible. 

In issuing his favorable nexus opinion, Dr. D.Y. cited August 2002 statements from the Veteran's treating physicians noting "an old" or "chronic tear" in the Veteran's right knee medial meniscus as shown by magnetic resonance imaging.  Dr. D.Y. then makes the inferential leap, based only on the Veteran's incredible statements and a lack of records showing intercurrent injury, that this radiologic finding is  definitive proof of the Veteran's June 1977 injury.  Although he acknowledged the Veteran's years of "labor intensive" work with the state of Tennessee, Dr. D.Y.  failed to account for how the Veteran would have been able to perform such "labor intensive" work with torn menisci.  

While Dr. D.Y. admits there is no objective evidence of a June 1977 in-service bilateral knee injury, he further acknowledges a "lack of records stating any other reason for him to have developed an 'old medial meniscus tear' in 2002."  Thus, Dr. D.Y. has explained the record contains no objective information regarding a bilateral knee injury to explain the 2002 radiologic finding.  Despite this fact, Dr. D.Y. automatically equates the old knee injury to the Veteran's reported military injury, based on the Veteran's inconsistent testimony.  It is illogical for Dr. D.Y. to support his medical opinion on an absence of objective medical documentation describing an intercurrent injury, while subsequently disregarding the same absence of objective medical documentation describing an in-service ACDUTRA bilateral knee injury.  The Board is not persuaded by this rationale and finds it inconsistent, at best. 

Further, Dr. D.Y. noted a "meniscal tear is very painful, and [the Veteran] has stated that he received an extreme amount of pain and swelling in his knees after the injury for weeks."  However, in a November 2007 statement, the Veteran described that after the initial popping of his knees during the alleged June 1977 injury, he continued to finish his training exercise and "returned to the company without pain with no problem.  We later marched to supper, again with no pain.  The next morning both knees were swollen, but again, there was no pain."  The Veteran further explained that after he was seen for treatment the day following the alleged injury, "I still felt no pain.  I had no further problems other than a slight sting or numbness in my knees until Fall of 1997."  Dr. D.Y.'s opinion fails to account for this report of no pain immediately after the alleged injury and during the intervening years.  

While the Board is cognizant that the Veteran has been inconsistent on whether his alleged injury resulted in pain, thus, further diminishing his credibility, Dr. D.Y. failed to discuss these inconsistencies or reconcile them within his medical opinion.  See e.g., November 2002 DRO testimony (opposite of the November 2007 statement, the Veteran reported pain after the alleged injury).  This fact further diminishes the credibility to Dr. D.Y.'s medical opinion.  

In light of the above, as well as Dr. D.Y.'s reliance on the inaccurate factual premise-the existence of the June 1977 bilateral knee injury-the Board does not find his medical opinion probative in this adjudication.  

Presumptive Service Connection

Under certain circumstances, service connection may be established through application of statutory presumptions, including for chronic diseases (such as arthritis) when manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection based on the showing of a chronic disease (arthritis) is also not warranted in this case.  The medical evidence of record does not show that the Veteran sought treatment for his bilateral knee disorder immediately following his period of active duty service or for many years thereafter.  As discussed in detail above, the Veteran's service treatment records in the 1980s are absent for any complaints related to a bilateral knee disorder and contain an affirmative declaration by the Veteran on a medical history report that he had no knee problems.  

Additionally, the Board further observes that the post-service record on appeal is similarly negative for any findings of complaints, treatment, or diagnosis of a bilateral knee disorder until decades after service.  Indeed, in several statements, the Veteran has asserted that he did not experience pain in his knees until 1997 or 1998, at which time he first began seeking treatment, contemporaneous with his application for VA disability compensation.  Moreover, private medical records dated in 1997, prior the Veteran's filing of his service connection claim, show treatment for other chronic joint complaints, with no mention of the knees.  The fact that the Veteran sought medical treatment and had an opportunity to report his supposed 20 year history of knee pain, yet did not do so, weighs heavily against his claim.  

Finally, the Board notes that the Veteran's attorneys have not argued entitlement to service connection on a presumptive basis in the September 2017 appellate brief, and such arguments were not made before the Court in the Veteran's February and June 2016 briefs.  With the above considerations in mind, the Board finds that a knee disability did not manifest to a compensable degree during active duty service or within one year of separation from service.  Presumptive service connection is denied.  

Duty to Assist

As to VA's duty to assist, the Board finds that all relevant documentary evidence has been obtained, to the fullest extent possible.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record includes available service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran, his family and friends, his legal representatives, and VA examinations.  The previous efforts to obtain all available records were detailed in the Board's September 2010 decision (pages 20-22) and June 2015 decision (pages 4-6) and will not be repeated herein.  Exhaustive attempts have been made to obtain the Veteran's ACDUTRA inpatient clinical records from January 1, 1977 through November 30, 1977 at Fort Leonard Wood, Missouri.  However, no such medical records have been located.  Neither the Veteran nor his attorneys have raised any issue in the September 2017 appellate brief regarding the VA's duty to assist in gathering documentary evidence.   Furthermore, the Veteran's 2016 briefs before the Court, as well as the September 2016 Memorandum Decision, are silent regarding any inadequacies in VA's duty to assist in gathering documentary evidence.  Thus, the Board need not discuss this issue further. 

The Veteran, however, has raised concerns regarding the adequacy of the December 2009 VA examination.  He alleges that the VA examiner's opinion was based on factual inaccuracies; that the VA examiner's opinion that a meniscus tear "should have been symptomatic" was too speculative and inconsistent with the evidence of record; and that the VA examiner's opinion is internally inconsistent, failed to consider lay evidence, and is otherwise inappropriately based on a lack of contemporaneous medical records.  See September 2017 appellate brief. 

As noted above, the Board finds that the weight of the evidence is against a finding that the Veteran experienced a 1977 in-service injury to his knees; and any such lay evidence to this effect has been deemed incredible.  Having failed to establish the in-service incurrence or aggravation element of a direct service connection claim, there is no basis upon which to seek a nexus opinion.  Thus, the Board has not afforded any probative evidentiary weight to the nexus opinions of record, whether favorable or unfavorable, as to do so would implicitly suggest the Board believes the Veteran incurred an in-service injury, which it does not.  Consequently, the adequacy of the December 2009 VA examination is irrelevant in this adjudication and any perceived inadequacies raised by the Veteran amount to harmless error.


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.


REMAND

In regards to the issues of entitlement to service connection for right wrist nerve damage, hypertension, diabetes mellitus, right hand arthritis, and metacarpal fracture in the fourth digit of the right hand; as well as entitlement to a non-initial compensable disability evaluation for the Veteran's fracture in the fifth digit of the right hand, the Board notes that the Veteran filed a timely notice of disagreement in August 2015 following the adverse rating decision rendered in July 2015.  To date, the AOJ has not issued a statement of the case on these issues, therefore a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thereafter, the AOJ should return the claims file to the Board for these issues, only if the Veteran perfects an appeal in a timely manner.

Accordingly, the case is REMANDED for the following action:

The AOJ should furnish the Veteran with a Statement of the Case, including all pertinent laws and regulations, for the issues of entitlement to service connection for right wrist nerve damage, hypertension, diabetes mellitus, right hand arthritis, and metacarpal fracture in the fourth digit of the right hand; as well as entitlement to a non-initial compensable disability evaluation for the Veteran's fracture in the fifth digit of the right hand.  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


